Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al., US 2014/0209943.
Regarding claim 1, Yamamoto teaches (figs. 4A-5 and related text) a white light emitting device [0059] comprising: a substrate (110); a plurality of first LEDs (120W) disposed on said substrate, a first photoluminescence material (130W) disposed over said plurality of first LEDs; a plurality of second LEDs (120R/120G) disposed on said substrate , wherein said first LEDs and said second LEDs emit blue light at substantially the same wavelength; a second photoluminescence material (130R) disposed over said plurality of second LEDs, said second photoluminescence material having a composition different from said first photoluminescence material (R instead of W); and a dimming control (fig. 5) connected to said plurality of first LEDs and to said plurality of second LEDs; wherein an emission product of the white light emitting device is a combination of light emitted from (i) a combination of said first LEDs and said first photoluminescence material, and (ii) a combination of said second LEDs and said second photoluminescence material; and wherein said dimming control is actuable to modify said emission product ([0059]).  
Regarding claim 2, Yamamoto teaches said dimming control (5) comprises: a control circuit (4e) connected to said at least one first LED (fig. 5) and to said at least one second LED; and a dimmer switch connected to said control circuit (fig. 5).  
Regarding claim 11, Yamamoto teaches said first LEDs (120W. fig. 4A) are arranged in at least one first row (fig. 4A); wherein said second LEDs (120R/120G) are arranged in at least one second row (fig. 4A); wherein at least one said row of said first LEDs is covered by a strip of first photoluminescence material (101W); and wherein at least one said row of said second LEDs is covered by a strip of second photoluminescence material (101R/101G) different from said first photoluminescence material.  
Regarding claim 12, Yamamoto teaches at least one said first row is adjacent at least one said second row (fig. 4A).  
Regarding claim 13, Yamamoto teaches a plurality of said first rows alternate with a plurality of said second rows (fig. 4A).  
Regarding claim 14, Yamamoto teaches (figs. 4A-5 and related text) a method of controlling the emission product of a white light emitting device, comprising: possessing a white light emitting device (100) comprising a substrate, a plurality of first LEDs (120W) disposed on said substrate (110), a first photoluminescence material (101W) disposed over said plurality of first LEDs (120W), a plurality of second LEDs (120R/120G) disposed on said substrate (110), wherein said first LEDs and said second LEDs emit blue light at substantially the same wavelength, a second photoluminescence material (130R/130G) disposed over said plurality of second LEDs, said second photoluminescence material having a composition different from said first photoluminescence material (fig. 4B), wherein an emission product of the white light emitting device is a combination of light emitted from (i) a combination of said first LEDs and said first photoluminescence material, and (ii) a combination of said second LEDs and said second photoluminescence material; modifying said emission product by adjusting the amount of light emitting from said combination of said first LEDs and said first photoluminescence material relative to said combination of said second LEDs and said second photoluminescence material [0059].  
Regarding claim 15, Yamamoto teaches said modifying comprises differentially altering the on/off configurations of said first LEDs and said second LEDs (since the structure of Yamamoto is the same as the claimed structure, hence the same characteristics). 
Regarding claim 16, Yamamoto teaches said modifying comprises differentially adjusting power levels to said first LEDs and said second LEDs (fig. 5 and related text).  
Regarding claim 17, Yamamoto teaches said modifying comprises differentially adjusting current levels to said first LEDs and said second LEDs (fig. 5 and related text).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ogata et al., US 20170261164.
Regarding claim 3, Yamamoto does not explicitly teach said combination of said first LEDs and said first photoluminescence material emits light at a first correlated color temperature (CCT) of substantially 2700K to 3500K, and wherein said combination of said second LEDs and said second photoluminescence material emits light at a second correlated color temperature (CCT) of substantially 5000K to 6500K. 
However, Yamamoto teaches the device (100) is capable of emitting white light with various color temperatures [0059].
Furthermore, Ogata teaches photoluminescence material at a first correlated color temperature (CCT) of substantially 2700K to 3500K, and wherein said combination of said second LEDs and said second photoluminescence material emits light at a second correlated color temperature (CCT) of substantially 5000K to 6500K ([0030] and [0031]) in order to make light apparatus capable of inhibiting a decrease in total luminous flux in a low color temperature driving mode without changing the number of light emitting elements used [0010].
Yamamoto and Ogata are analogous art because they both are directed to light emitting apparatus and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamamoto with Ogata because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Yamamoto to include the capability of producing the claimed temperatures as taught by Ogata in order to make light apparatus capable of inhibiting a decrease in total luminous flux in a low color temperature driving mode without changing the number of light emitting elements used [0010].
Regarding claim 4, Yamamoto as modified by Ogata teaches said dimming control is actuable to modify said emission product by differentially altering the on/off configurations of said first LEDs and said second LEDs. The combined structure of Yamamoto and Ogata teaches is the same structure as the claimed device, hence the combined structure is capable of doing the same. 
Regarding claim 5, Yamamoto as modified by Ogata teaches said dimming control is actuable to modify said emission product by differentially altering the on/off configurations of said first LEDs and said second LEDs by turning off at least one of said first LEDs. The combined structure of Yamamoto and Ogata teaches is the same structure as the claimed device, hence the combined structure is capable of doing the same. 
Regarding claim 6, Yamamoto as modified by Ogata teaches said dimming control is actuable to modify said emission product by differentially altering the on/off configurations of said first LEDs and said second LEDs by turning off at least one of said second LEDs. The combined structure of Yamamoto and Ogata teaches is the same structure as the claimed device, hence the combined structure is capable of doing the same.  
Regarding claim 7, Yamamoto as modified by Ogata teaches said dimming control is actuable to modify said emission product by differentially adjusting power levels to said first LEDs and said second LEDs.  The combined structure of Yamamoto and Ogata teaches is the same structure as the claimed device, hence the combined structure is capable of doing the same.
Regarding claim 8, Yamamoto as modified by Ogata teaches said differentially adjusting power levels comprises differentially adjusting current levels to said first LEDs and said second LEDs.  The combined structure of Yamamoto and Ogata teaches is the same structure as the claimed device, hence the combined structure is capable of doing the same. 
Regarding claim 9, Yamamoto as modified by Ogata teaches said dimming control is actuable to modify said emission product by differentially adjusting power levels to said first LEDs and said second LEDs by decreasing the power level to said first LEDs by a greater amount than decreasing the power level to said second LEDs. The combined structure of Yamamoto and Ogata teaches is the same structure as the claimed device, hence the combined structure is capable of doing the same.  
Regarding claim 10, Yamamoto as modified by Ogata teaches said dimming control is actuable to modify said emission product by differentially adjusting power levels to said first LEDs and said second LEDs by decreasing the power level to said second LEDs by a greater amount than decreasing the power level to said first LEDs. The combined structure of Yamamoto and Ogata teaches is the same structure as the claimed device, hence the combined structure is capable of doing the same.  
Regarding claim 18, Yamamoto does not explicitly teach said combination of said first LEDs and said first photoluminescence material emits warm white light and wherein said combination of said second LEDs and said second photoluminescence material emits cool white light.
Ogata teaches first LEDs and said first photoluminescence material emits warm (high color temperature) white light and wherein said combination of said second LEDs and said second photoluminescence material emits cool white light (low color temperature) [0007]).
 Yamamoto and Ogata are analogous art because they both are directed to light emitting apparatus and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamamoto with Ogata because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Yamamoto to include the capability of producing the claimed temperature light as taught by Ogata in order to make light apparatus capable of inhibiting a decrease in total luminous flux in a low color temperature driving mode without changing the number of light emitting elements used [0010].
Regarding claim 19, Yamamoto as modified by Ogata teaches said white light emitting device further comprises a dimming control connected to said first LEDs and to said second LEDs, wherein said modifying comprises actuating said dimming control (fig. 5 Yamamoto).  
Regarding claim 20, Yamamoto as modified by Ogata teaches translating an input received by said dimming control into corresponding output to said first LEDs and said second LEDs to tune said emission product from cool white at full power to warm white at less than full power. The combined structure of Yamamoto and Ogata teaches is the same structure as the claimed device, hence the combined structure is capable of doing the same. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811